Citation Nr: 1411510	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

2.  Entitlement to service connection for degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

3.  Entitlement to service connection for a right arm/shoulder disability to include as secondary to degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy; or to include as entitlement to compensation under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 to April 1970.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a notice of disagreement in November 2009 and was provided with a Statement of the Case in August 2010.  The Veteran perfected his appeal with an August 2010 VA Form 9.

The Veteran testified before a Decision Review Officer (DRO) in April 2010 and a transcript of that hearing is of record.  

The Board notes that the Veteran indicated on his VA Form 9 that he wanted a Board videoconference hearing.  A  May 2013 reported of contact shows that the Veteran subsequently requested a Board Hearing in Washington, D.C.  The Veteran then cancelled his hearing request in a January 2014 written statement submitted by his representative.  Thus, the Veteran's hearing request is deemed withdrawn.  

The Board also notes that the Veteran submitted additional evidence in January 2014 and waived initial RO consideration in the January 2014 Appellate Brief submitted by his representative.  38 C.F.R. 20.1304 (2013).

Additionally, the Board notes that the evidence of record indicates that the Veteran suffered a right rotator cuff tear and tear of the right bicep.  As such, the issue has been recharacterized as seen on the title page.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals the January 2014 Appellate Brief.  The other documents in the virtual file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, and entitlement to service connection for a right arm/shoulder disability, to include as secondary to degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy; or to include as entitlement to compensation under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final decisions issued in February 2005 and December 2006, the RO denied the Veteran's claim of entitlement to service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

2.  Evidence submitted since the December 2006 RO rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 2005 and December 2006 rating decisions that denied the Veteran's claim of entitlement to service connection for degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, are final.  38 U.S.C.A. § 5103, 5103A, 7105(c) (West 2002); 38 C.F.R. § 3.104(a), 20.302(a), 20.1103 (2013).

2.  Evidence received since the December 2006 rating decision that denied service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen the Veteran's claim for service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, no discussion of VA's duty to notify and assist is necessary for this issue.  

Reopened Claim

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a February 2005 rating decision, the RO denied service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  In reaching the decision, the RO considered the Veteran's service treatment records, lay statements, and VA treatment records.  The RO concluded that service treatment records were negative for any treatment or diagnosis of a neck injury, including a nerve injury.  The RO also concluded that the evidence of record did not show any relationship between the Veteran's current cervical spine diagnosis and his active military service.  Therefore, the RO denied service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on February 18, 2005.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes that the Veteran's personnel records were associated with the claims file after the February 2005 rating decision.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  The Board finds, however, that the personnel records are not relevant to the instant claim as they do not address any in-service treatment or diagnosis of a cervical spine disorder or any relationship between the Veteran's current cervical spine disability and active service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records.  Thus, the February 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013). 

The evidence of record at the time of the February 2005 rating decision included the Veteran's service treatment records, his November 2004 claim in which he asserted his neck injury was due to boxing injuries in-service, and VA treatment records dated March 2001 to January 2005.  

The Veteran submitted an application to reopen his claim in July 2006.  The evidenced received after the February 2005 rating decision included VA treatment records dated January 2001 to July 2006 and the Veteran's personnel records.  The RO again concluded that service treatment records were negative for any treatment or diagnosis of a neck injury, including a nerve injury.  The RO also again concluded that the evidence of record did not show any relationship between the Veteran's current cervical spine diagnosis and his active military service.  Therefore, the RO denied reopening the Veteran's claim for service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on December 19, 2006.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

The Veteran submitted another application to reopen his claim in March 2009.  Evidence received since the December 2006 rating decision includes VA treatment records dated September 2001 to October 2009, January 2010 to July 2010, and December 2010 to February 2011; a July 2009 statement from a friend that shows the Veteran complains about pain in all his joints and has trouble walking and lifting; and an April 2010 DRO hearing transcript in which the Veteran testified that he continually has headaches in the back of his neck, for which he was treated in-service, and that after service he waited until 2000 to seek treatment for his neck because he was previously told that there was nothing that could be done.  

The Board observes that the evidence received since the December 2006 rating decision is new, as it was not previously of record.  Of note, the April 2010 DRO hearing transcript in which the Veteran indicated the he has suffered from headaches in the back of his neck since service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  Since the lack of evidence showing a relationship between service and the Veteran's current cervical spine disability was one of the bases for the denial of the claim in the prior rating decision, the new evidence is also material.  As new and material evidence to reopen the claims for service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, has been received; the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed. 


ORDER

New and material evidence has been received to reopen the claim for service connection for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  The appeal is granted to this limited extent.


REMAND

The Board finds that further development is necessary prior to adjudication of the claim.  

In regards to the reopened cervical spine claim, the Board finds that the Veteran has a current cervical spine disability and has testified that he suffered from headaches in the back of his neck in-service and since service.  As such, the Board finds that evidence meets the low threshold for an examination set forth under McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  Thus the Veteran should be provided with a VA examination to determine the nature and etiology of his degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  

In regards to the Veteran's right arm/shoulder claim, the Veteran contends that his right arm/shoulder disability is either secondary to his cervical spine disability, or that the VA prescribed medications moxifloxacin and/or ciprofloxacin caused muscle deterioration, which lead to his disabilities, and he is therefore entitled to compensation under 38 U.S.C.A. § 1151.  Additionally, in the January 2014 Appellate Brief, the Veteran's representative also asserted that the medications could have possibly aggravated the Veteran's right arm/shoulder disability.  

The Board notes that it does not appear that notice pursuant to the Veterans Claims Assistance Act of 2000 has been provided with respect to the Veteran's claim for secondary service connection.  Additionally, the Board notes that the RO previously denied secondary service connection for a right arm/shoulder disability because the Veteran did not have a service-connected spine disability.  As the Board has reopened the Veteran's claim for degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, and remanded for an examination, the Board finds that Veteran's claim of secondary service connection is inextricably intertwined with the reopened claim.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the other claim pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board also finds that if, and only if, service connection is granted for the Veteran's cervical spine disability, the Veteran should also be afforded a VA examination to determine whether his right arm/shoulder disability was caused by his cervical spine disability.  

In regards to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right arm/shoulder disability, the RO obtained a VA opinion in August 2009.  The VA physician noted that the Veteran was prescribed moxifloxacin on April 28, 2009, and it was discontinued on May 2, 2009, when he was prescribed ciprofloxacin.  The VA physician also reviewed the black box warning associated with the medications and noted; "There have been reports of tendon inflammation and/or rupture with quinolone antibiotics; risk may be increased with concurrent corticosteroids, organ transplant recipients, and in patients older than 60 years of age.  Rupture of the Achilles tendon sometimes requiring surgical repair has been reported most frequently; but other tendon sites (e.g., rotator cuff, biceps) have also been reported."  The VA physician explained that the medications were not associated with muscle deterioration and the medications did not cause the bicep rupture as it existed prior to the Veteran taking the medication.  The physician then concluded that the bicep tendon tear was not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of the Department in furnishing the hospital care, medical or treatment.  

The Board finds that the August 2009 VA opinion is inadequate as it is based off inaccurate facts.  VA treatment records show that in addition to the dates noted by the VA physician, the Veteran was prescribed ciprofloxacin from December 12, 2006, to January 11, 2007; February 3, 2007, to March 4, 2007; and June 5, 2007, to July 4, 2007.  The Veteran was also prescribed moxifloxacin from September 8, 2007, to October 7, 2007.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Furthermore, the Board notes that the August 2009 VA opinion failed to address whether the VA prescribed ciprofloxacin and/or moxifloxacin aggravated the Veteran's right arm/shoulder disability.  

As such, the Board finds that a new opinion as to whether VA prescribed moxifloxacin and/or ciprofloxacin caused or aggravated the Veteran's right arm/shoulder disability is warranted.  However, the Board notes that a claim under the provision of 38 U.S.C.A. § 1151, for all intents and purposes, is treated as though it is service connected.  Additionally, compensation may not be paid for the same disability simultaneously under alternate theories of entitlement.  See 38 C.F.R. § 4.14.  As such, if the matter of entitlement to service connection for a right arm/shoulder disability, secondary to degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, is granted by the RO, the §1151 claim at bar will be moot.  For this reason, the Board finds that the service connection claim, and possible secondary service connection claim must be developed by the RO prior to the §1151 issue for a right arm/shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to substantiate his claim for a right arm/shoulder disability on a secondary basis.

2. Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, both VA and private, who have treated him for his degenerative joint disease, cervical spine with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy and right arm/shoulder disablities.  Specifically, the RO should obtain VA treatment records dated from February 2011 to the present.  The RO shall secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. After all outstanding records have been associated with the claims file; the Veteran should be afforded a VA examination to determine the nature and etiology of his degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, is related to his active military service, to include in-service boxing?  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy.  If, and only if, service connection is granted for degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy, the Veteran should be afforded a VA examination to determine the nature and etiology of his right arm/shoulder disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should provide an opinion as to the following: 

a)   Is it is at least as likely as not (50 percent probability or greater) that the Veteran's right arm/shoulder disability was caused by his service connected degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy?  

b)  Is it is at least as likely as not (50 percent probability or greater) that the Veteran's right arm/shoulder disability was aggravated (permanently worsened beyond the normal progression) by his service connected degenerative joint disease, cervical spine, with foramina stenosis C3-4, C5-6, C7-T1, with radiculopathy?

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

5. After the above actions have been completed, readjudicate the Veteran's claim of entitlement to secondary service connection for a right arm/shoulder disability.  If, and only if, service connection is not granted the RO should obtain a VA medical opinion from an appropriate VA physician.  The Veteran's claims file, including this remand, should be made available for review by the VA physician.  The physician should review the claims folder and this fact should be noted in the accompanying medical report.  

The physician should address the following:

a).  Does the Veteran have a right arm/shoulder disability, to include as due to muscle deterioration, that was caused by the VA's prescription of ciprofloxacin from December 12, 2006, to January 11, 2007; February 3, 2007, to March 4, 2007; and June 5, 2007, to July 4, 2007; and  moxifloxacin from September 8, 2007, to October 7, 2007?

b).  Does the Veteran have a right arm/shoulder disability, to include as due to muscle deterioration, that was aggravated by the VA's prescription of ciprofloxacin from December 12, 2006, to January 11, 2007; February 3, 2007, to March 4, 2007; and June 5, 2007, to July 4, 2007; and moxifloxacin from September 8, 2007, to October 7, 2007?

c).  If yes to either, is the proximate cause of such disability (i.) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care or medical or surgical treatment; or (ii.) an event not reasonable foreseeable?
	
The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

6. After the development requested above has been completed to the extent possible, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


